Boyce, J.,
charging the jury:
Joseph Papella is indicted under Section one of the act found in the Revised Code (1893) 987, as amended by Volume 25, Laws of Delaware, c. 252.
Section one of the act reads:
“That if any person shall carry concealed a deadly weapon upon or about his person other than an ordinary pocket knife, * * * such person shall,” etc.
*21We understand it is admitted that the automatic revolver in evidence was, at the time it was taken from the pocket of the accused, being carried concealed by him, and that it contained seven cartridges.
Counsel for the accused has requested the court to charge you that if you should believe from the evidence that the revolver was defective and could not be fired at the time it was taken from him, your verdict should be not guilty.
We cannot so instruct you.
In the case of State v. Quail, 5 Boyce 310, 92 Atl. 859, tried last year in Kent County, the defense being that the revolver was unloaded, this court said, among other things:
“We think that a revolver, even though * * * in such a defective condition that it could not be fired, cannot be lawfully carried in this state concealed upon the person.”
We adhere to this decision.
In view of the admissions, we think it unnecessary to say more. It now remains for you to determine from the evidence considered in connection with the law as we have announced, whether the accused is guilty or not.
Vferdict, guilty with recommendation to extreme mercy.